DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2022 has been entered.
 
Prosecution Status
	Applicant’s amendments filed 6/28/2022 have been received and reviewed.  The status of the claims is as follows:
	Clams 1-8 are pending.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input unit”, “input unit”, “storage unit”, and “calculation unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace in view of Strong et al. (US 20090119066 A1, hereinafter Strong) and Miwa et al. (US 8533018 B2, hereinafter Miwa).
Regarding Claim 1
Wallace discloses a conveyor belt management system, comprising: 
an input unit configured to input an indicator indicating a state of a belt conveyor device installed at a use site and an indicator indicating a use condition of a conveyor belt at the use site (at least paragraph 25, figure 1: system 20) 
at least one input item from five belt input items consisting of an amount of wear of an upper cover rubber of the conveyor belt, an impact force acting on the conveyor belt, a tensile force, an indicator indicating a state of a core, and an indicator indicating a state of an endless portion (at least paragraph 45)
a server into which data of each of the plurality of inputs are input (at least paragraph 25, figure 1: monitoring center 60)
wherein the server comprises a calculation unit and a storage unit (at least paragraph 25, figure 1)
the storage unit being configured to store a belt specification database in which specifications of the conveyor belt are input in advance and a tolerance range database in which a tolerance range for each of the input items input into the server per each of the specifications of the conveyor belt is input in advance (at least paragraphs 57-58: historical performance and wear trends)
the calculation unit being configured to monitor a state of the conveyor belt based on the data of each of the input items input into the server, the specifications of the conveyor belt input into the belt specification database, and the tolerance range input into the tolerance range database (at least paragraphs 60-61)
the calculation unit is configured to calculate before the conveyor belt is mounted on the belt conveyor device and repeating for each subsequent belt an expected service life of the conveyor belt based on a use condition of the belt conveyor device at the use site, specifications of the conveyor belt input into the belt specification database, and a correlation determined in advance between the use condition and the specifications of the conveyor belt and an actual service life of the conveyor belt (at least paragraphs 60-61: current and historical data (i.e., before mounted) is collected, stored, and used to predict service life) 
in calculating an expected service life of a conveyor belt used after the conveyor belt, data of a use condition of when the conveyor belt is used, specifications of the conveyor belt, and an actual service life of the conveyor belt are input and the correlation is updated and used (at least paragraphs 60-61: current and historical data is used to predict service life)
the expected service life as calculated by the calculation unit is sent from the server as a notification to a communicably connected customer terminal device via a communications network (at least paragraphs 61-62: data communicated to remote monitoring system)

While Wallace discloses gathering and inputting historical information on service lives of a number of conveyor belts across a network of machines, and calculating an expected service life of a conveyor belt based on that information, Wallace does not explicitly disclose:
inputting an actual service life of a prior conveyor belt used on the belt conveyor device immediately prior to the conveyor belt, the actual service life being an amount of time that the prior conveyor belt was used on the belt conveyor device;
calculating the expected service life of the belt mounted after the prior conveyor belt

However, Strong teaches that it is known to include inputting actual service life information regarding components of a specific machine in order to calculate predicted service life of the replacement components for the specific machine (see at least paragraph 11) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Wallace, with the information regarding service life of specific components of a specific machine, as taught by Strong, since such a modification would have made service calls as effective as possible, while avoiding the unnecessary replacement of components (paragraph 3 of Strong).

Wallace further does not explicitly disclose, but Miwa teaches: 
in calculating the expected service life of a machine which is used immediately after the prior machine, the correlation between the use condition and the specifications of the machine and the actual service life of the prior machine is updated based on the actual service life of the prior machine (see at least claim 7 of Miwa)

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Wallace, with the updating, based on the actual service life of the prior machine, correlation between the use condition and the specifications of the machine and the actual service life of the prior machine, as taught by Miwa, since such a modification would have provided the ability to predict an individual service life for the construction machine, and thereby to be able to set the maintenance timing more accurately (Miwa: col. 2, lines 15-34).


Regarding Claims 2-4, 6-8 
Wallace further discloses 
wherein 
the indicator indicating the state of the belt conveyor device comprises a conveyance speed of a conveyed object or a conveyance weight per unit time (at least paragraph 3: speed, load) 
the indicator indicating the use condition of the conveyor belt at the use site comprises a value identifying a use environmental temperature and a conveyed object specification (at least paragraph 3: temperature, load) 
the indicator indicating the state of the core comprises a gap in a belt width direction between cores arranged side by side (at least paragraph 3: rip) 
the indicator indicating the state of the endless portion comprises a bonding length of the endless portion (at least paragraphs 40, 41: length)
wherein the expected service life of the conveyor belt which is used immediately after the prior conveyor belt is corrected based on a comparison of the actual service life of the prior conveyor belt and the expected service life of the conveyor belt which is used immediately after the prior conveyor belt (at least paragraph 7: data gathered from multiple systems used to improve statistical sampling and analysis of conveyor belt life)
wherein a remaining service life of the conveyor belt is calculated by the calculation unit based on data of the amount of wear input into the server, the specifications of the conveyor belt input into the belt specification database, and the tolerance range input into the tolerance range database; and a length of the remaining service life is monitored as one state of the conveyor belt. (at least paragraphs 60-61: conveyor belt useful life calculated based on monitored data, including wear, specifications, and comparing to historical data)
wherein a remaining service life of the conveyor belt is calculated by the calculation unit based on data of the amount of wear input into the server, the specifications of the conveyor belt input into the belt specification database, and the tolerance range input into the tolerance range database; and a length of the remaining service life is monitored as one state of the conveyor belt (at least paragraphs 60-61: conveyor belt useful life calculated based on monitored data, including wear, specifications, and comparing to historical data)
wherein a remaining service life of the conveyor belt is calculated by the calculation unit based on data of the amount of wear input into the server, the specifications of the conveyor belt input into the belt specification database, and the tolerance range input into the tolerance range database; and a length of the remaining service life is monitored as one state of the conveyor belt (at least paragraphs 60-61: conveyor belt useful life calculated based on monitored data, including wear, specifications, and comparing to historical data)

2.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace in view of Strong and Miwa, as applied above, and further in view of Sakuragi (US 10242348 B2).
Wallace in view of Strong and Miwa discloses the claimed invention except for the following, which Sakuragi teaches:
wherein an inventory database into which an inventory amount of replacement conveyor belts for the conveyor belt at the use site or at a stockyard near the use site of the conveyor belt is input is stored in the storage unit; the server is communicably connected to a customer terminal device; and communication notifying of an order period of the replacement conveyor belt or communication prompting order thereof is sent from the server to the customer terminal device based on the inventory amount input in the inventory database and the remaining service life calculated (Sakuragi: at least claim 9: inventory of conveyors stored; notification sent to server that it is time to buy new belt based on future amount of use of belt)

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Wallace in view of Strong and Miwa to have included the inventory data communication and purchase period notification of Sakiragi, since such a modification would have provided a belt management system that makes clear when a belt needs to be replaced, and reduces the running costs of a belt conveyor by managing the belts being held in inventory (at least column 2, lines 1-6 of Sakuragi).

Response to Arguments

Applicant’s arguments, with respect to the 35 USC 101 rejection have been fully considered and are persuasive.  The rejection of claims 1-8 has been withdrawn. The Examiner notes that the particular combination of technical elements is considered to be particular and meaningful to the inventive concept in light of the specification.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625